                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


KEVIN SAM (#389713) CIVIL ACTION


VERSUS


LT. GEE, ET AL. NO.: 19-381-BAJ-RLB



                               KULINGAND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 10) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses whether this action should be dismissed, without

prejudice, for failure to prosecute. The record indicates that at the time of filing, pro

se Plaintiff Kevin Sam was housed at the Louisiana State Penitentiary in Angola,

Louisiana. See (Doc. 1). However, on July 22, 2019, the Court received a Notice (Doc.


8) indicating that an Order (Doc. 7) was undeliverable to Plaintiff, with a notation

reading "NO LONGER AT LSP." See (Doc. 8).

      The Magistrate Judge recommended that, pursuant to Local Rule 41(b)(4), this

action be dismissed for failure to prosecute because the pro se litigant has failed to

keep the Court appraised of a current address.


      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. No objections or responses were


filed by either party.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      Accordingly,

      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 10) is ADOPTED as the Court s opinion herein.

      IT IS FURTHER ORDERED that Plaintiffs claims are DISMISSED

WITHOUT PREJUDICE for failure to keep the Court appraised of a current

address. The Court notes, however, that it may consider reinstatement of Plaintiffs


claims upon motion filed by Plaintiff within thirty (30) days of this Order

representing a showing of good cause and specifying a current address.


      IT IS FURTHER ORDERED that Plaintiffs Motion to Appoint Counsel (Doc.

5) is DENIED AS MOOT.


                                                         ^
                           Baton Rouge, Louisiana, this ^ ' day of March, 2020.




                                                   a
                                      JUDGE BRIANVA^lM)KSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
